DETAILED ACTION
			             Response to Amendment
1.	This is a supplemental allowance office action to correct the preamble of claim 1 which filed on 05/19/2022.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lance Jenson on June 6/13/2022.
The application has been amended as follows: 

1.	(Currently Amended)	A computer-implemented method, comprising:
receiving a search query, the search query specifying a search space comprising a query-point and a search range, the query-point being included in a first point cloud comprising a first set of three-dimensional (3D) points that correspond to at least a portion of a region;
accessing a compressed octree representation of a second point cloud comprising a second set of 3D points that correspond to the region, the compressed octree representation comprising nodes, at least some of the nodes storing a sibling link to a sibling node having the same parent node; 
traversing the compressed octree representation to identify one or more nodes that correspond to the search space, the traversing comprising selecting a current node of the compressed octree representation and performing traversing operations, the traversing operations including:
responsive to determining that the current node is a leaf node and that one or more coordinates associated with the current node are included in the search space, marking the current node as corresponding to the search space,
responsive to determining that the current node is not a leaf node and determining that one or more coordinates associated with the current node are included in the search space, identifying a child node of the current node and performing the traversing operations with respect to the identified child node in which the identified child node is selected as the next current node used in the traversing operations, and
responsive to determining that no coordinates associated with the current node are included in the search space, identifying a sibling node of the current node using a corresponding sibling link of the current node and performing the traversing operations with respect to the identified sibling node in which the identified sibling node is selected as the next current node used in the traversing operations and in which no traversing operations are performed for any child node of the current node responsive to determining that no coordinates associated with the current node are included in the search space;
identifying at least one nearest neighbor node in a set of leaf nodes identified, by the traversing operations, as corresponding to the search space; and
using the query point and a particular second point of the second point cloud that corresponds to the at least one nearest neighbor node for performing an operation.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
3.	The closest Prior art do not fully teach, suggest or disclose the combination of amended features recited in the independent claims 1, 10 and 19. The recited features in independent claims 1, 10 and 19 are novel and non-obvious over closest prior art. The dependent claims 2-8, 11-17 and 20-26 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YUK TING CHOI/Primary Examiner, Art Unit 2153